SWEENEY, District Judge.
This subpoena duces tecum addressed to the movant, United Last Company, calls for the production of certain papers passing between it and another named company, during the period from January 1, 1927, to January 1, 1933.
The motion to quash is granted for the reason that the period sought to be covered by the subpoena is well beyond what might be termed a reasonable and unoppressive period. See this Court’s decision today in Re United Shoe Machinery Corporation, 7 F.Supp. 756.